Exhibit 10.1

 

[image_003.jpg] 

 

TRANSACTION AGREEMENT

 

On July eighteen (18th), 2018, appeared, on the one hand ADRIAN SANTIAGO CORAL
PANTOJA, of legal age, identified with identity document number 79.601.050
acting on his own representation (hereinafter “The employee”), and on the other
hand, JAMES EVANS identified with Foreigner ID No. 724.447, in his capacity as
legal representative of GRAN TIERRA ENERGY COLOMBIA LTD (hereinafter "The
Company" or "Gran Tierra").

 

Using the floor, the appearing parties jointly stated:

 

1.That Mr./Ms ADRIAN SANTIAGO CORAL PANTOJA started working for GRAN TIERRA with
a standard indefinite term contract from August fourth (4th), 2008.

 

2.That the last monthly integral salary earned by ADRIAN SANTIAGO CORAL PANTOJA
amounted to FORTY AND EIGHT MILLION SIX HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED
SIXTY-SEVEN PESOS LEGAL TENDER ($48.666.667,oo)

 

3.That the work contract referred to in numeral one herein, will end, by mutual
consent, on July eighteen (18th) of 2018, pursuant to the faculty set out in
letter b) of article 5 of Law 50 of 1990, which Subrogated Article 61 of the
Labor Code, norm and situation that Mr./Ms ADRIAN SANTIAGO CORAL PANTOJA
ratifies in this procedure.

 

4.Mr./Ms. ADRIAN SANTIAGO CORAL PANTOJA states, free of any constraint and
voluntarily that GRAN TIERRA has paid, according to the law and as agreed
between the parties, all salaries, contributions to the social security system
relative to pension, health and occupational risks, social benefits, annual
leave, compensatory rest and other accounts and/or contractual, legal and
extralegal benefits to which he/she was entitled, all of the foregoing having
been received at satisfaction by Mr./Ms. ADRIAN SANTIAGO CORAL PANTOJA and
additionally points out that GRAN TIERRA made the legal final settlement of all
labor obligations of ADRIAN SANTIAGO CORAL PANTOJA until the date of termination
of the work contract, which is realized at entire satisfaction by the employee
and will be paid under the conditions established herein, totally and timely at
entire satisfaction.

 

[image_004.jpg] 

  



 

 

 

5.Notwithstanding the foregoing and in order to prevent any future claim for
rights that may be uncertain and/or controversial, GRAN TIERRA offers to pay and
ADRIAN SANTIAGO CORAL PANTOJA accepts to receive an amount of money to settle
any uncertain rights that in the future may be claimed administratively and/or
judicially, especially as to the causes, reasons and way of termination of the
employment contract, discussions related to labor stability reinforced by any
cause, reinstatement actions, discussions related to an eventual pre-pensioner
status, people protection right actions, administrative, judicial or
extrajudicial claims concerning the type of employment relationship, employer
substitution, coexistence or concurrence of contracts with Gran Tierra or any
filial company or branch in Colombia or abroad, or headquarter, situations
related to eventual harassment at work, illness and/or accidents of common
and/or occupational origin, and claims for compensation on such accounts, claims
related to salary differences for promotions or temporary assignments to equal
or higher rank positions, special privilege or protection for paternity,
modification of contractual terms, functions or place and nature of the payments
received. Thus, the parties, in a free, voluntary manner, have decided to
negotiate such eventual differences for any doubtful and arguable right, the
bonus for withdrawal of SIX HUNDRED THOUSAND AMERICAN DOLLARS ($ 600,000, oo
USD) payable at the Colombian peso exchange rate to Colombian peso in force at
July eighteen (18th), 2018. ADRIAN SANTIAGO CORAL PANTOJA hereby declares that
this value will be imputable to any possible labor obligation that GRAN TIERRA
may end up owing to ADRIAN SANTIAGO CORAL PANTOJA. Similarly, this transactional
amount does not constitute salary for any legal or benefit purpose.

 

6.That the summation of the value for legal final settlement of labor
obligations and the amount by way of bonus for withdrawal referred to in the
foregoing numeral, less legal and authorized discounts, all of which Mr./Ms.
ADRIAN SANTIAGO CORAL PANTOJA ratifies hereby are detailed in the annex
liquidation and will be paid within eight (8) business days following the date
of signing of this document, to Mr/Ms. ADRIAN SANTIAGO CORAL PANTOJA through
electronic transfer to his/her personal bank account registered with the
Company. All of the above is accepted by Mr./Ms. ADRIAN SANTIAGO CORAL PANTOJA
at entire satisfaction.

 

7.By virtue of this agreement, Mr./Ms. ADRIAN SANTIAGO CORAL PANTOJA declares
that GRAN TIERRA ENERGY COLOMBIA LTD. is clear with respect to any uncertain and
disputable work related matters, including eventual claims related to the causes
and reasons that gave rise to the termination of the work contract, as well as
any claims related to the type of contract, compensation and/or transactional
sum for any reason, aids, annual leave, social benefits, surcharges for
supplementary work, night, Sunday and holidays work, compensatory rest,
coexistence, concurrency and/or continuity of contracts, employer replacement,
reinstatement actions, judicial, extrajudicial or administrative claims and/or
people protection right actions, discussions related to an eventual
pre-pensioned status or any type of reinforced job stability, harassment at
work, illness and/or work or common accident and, in general, for any special
protection to which he/she may be entitled through legal, jurisprudential or
contractual means, claims for non-contractual benefits, non-contractual bonuses
or aids recognized in cash or in kind to Mr./Mrs. ADRIAN SANTIAGO CORAL PANTOJA,
as well as eventual differences on their salary incidence and on the benefit
factor and eventual risk for late compensation.

 



 

 

 

8.Imputability: It is expressly agreed that the sums received by Mr. Ms. ADRIAN
SANTIAGO CORAL PANTOJA in this procedure will be charged in any event to any sum
that GRAN TIERRA ENERGY COLOMBIA LTD. ends up owing to ADRIAN SANTIAGO CORAL
PANTOJA with respect the working relationship they had.

 

9.The parties hereby declare that this document is the result of the free will
of the parties and that it is signed in full and absolute exercise of their
legal powers, without there being any defect of consent.

 

10.This agreement becomes res judicata by virtue of article 15 of the LSC as
well as article 2483 et seq. of the Civil Code.

 

 

THE FORMER EMPLOYEE             /s/ Adrian Santiago Coral Pantoja   ADRIAN
SANTIAGO CORAL PANTOJA   C.C. No.  79.413.444               THE FORMER EMPLOYER
            /s/ James Evans     JAMES EVANS     C.E. No. 724.447              
WITNESSES       /s/ Karol Barrera                 /s/ Fabian Segura  

 



 

